

	

		II

		109th CONGRESS

		1st Session

		S. 1093

		IN THE SENATE OF THE UNITED STATES

		

			May 20, 2005

			Mr. Salazar introduced

			 the following bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		To reauthorize and revise the Renewable

		  Energy Production Incentive program, and for other purposes.

	

	

		1.Short titleThis Act may be cited as the

			 Research and Development Investment

			 Act.

		2.Reauthorize and revise

			 the Renewable Energy Production Incentive program

			(a)Incentive

			 paymentsSection 1212(a) of

			 the Energy Policy Act of 1992 (42 U.S.C. 13317(a)) is amended

			 by striking and which satisfies and all that follows through

			 Secretary shall establish. and inserting . If there are

			 insufficient appropriations to make full payments for electric production from

			 all qualified renewable energy facilities in any given year, the Secretary

			 shall assign 60 percent of appropriated funds for that year to facilities that

			 use solar, wind, geothermal, or closed-loop (dedicated energy crops) biomass

			 technologies to generate electricity, and assign the remaining 40 percent to

			 other projects. The Secretary may, after transmitting to the Congress an

			 explanation of the reasons therefor, alter the percentage requirements of the

			 preceding sentence..

			(b)Qualified

			 renewable energy facilitySection 1212(b) of the Energy Policy Act of

			 1992 (42 U.S.C.

			 13317(b)) is amended—

				(1)by striking a State or any

			 political and all that follows through nonprofit electrical

			 cooperative and inserting a not-for-profit electric cooperative,

			 a public utility described in section 115 of the Internal Revenue Code of 1986,

			 a State, Commonwealth, territory, or possession of the United States or the

			 District of Columbia, or a political subdivision thereof, or an Indian tribal

			 government of subdivision thereof,; and

				(2)by inserting landfill gas,

			 after wind, biomass,.

				(c)Eligibility

			 windowSection 1212(c) of the

			 Energy Policy Act of 1992 (42 U.S.C. 13317(c)) is amended

			 by striking during the 10-fiscal year period beginning with the first

			 full fiscal year occurring after the enactment of this section and

			 inserting after October 1, 2005, and before October 1,

			 2015.

			(d)Amount of

			 paymentSection 1212(e)(1) of

			 the Energy Policy Act of 1992 (42 U.S.C. 13317(e)(1)) is

			 amended by inserting landfill gas, after wind,

			 biomass,.

			(e)SunsetSection 1212(f) of the Energy Policy Act of

			 1992 (42 U.S.C.

			 13317(f)) is amended by striking the expiration

			 of and all that follows through of this section and

			 inserting September 30, 2025.

			(f)Authorization

			 of appropriationsSection

			 1212(g) of the Energy Policy Act of 1992 (42 U.S.C. 13317(g)) is amended

			 to read as follows:

				

					(g)Authorization

				of appropriationsThere are

				authorized to be appropriated to carry out this section $20,000,000 for each of

				fiscal years 2005 through 2025, to remain available until

				expended.

					.

			3.Extension and

			 expansion of credit for electricity produced from certain renewable

			 resources

			(a)ExtensionSection 45(d) of the Internal Revenue Code

			 of 1986 (relating to qualified facilities) is amended by striking

			 2006 and inserting 2011.

			(b)Incremental

			 geothermal energy and incremental hydropower production

				(1)In

			 generalSection 45(c)(1) of

			 the Internal Revenue Code of 1986 (defining qualified energy resources) is

			 amended by striking and at the end of subparagraph (F), by

			 striking the period at the end of subparagraph (G) and inserting a comma, and

			 by adding at the end the following new subparagraphs:

					

						(H)incremental geothermal energy production,

				and

						(I)incremental hydropower

				production.

						.

				(2)Definition of

			 resourcesSection 45(c) of

			 such Code is amended by adding at the end the following new paragraphs:

					

						(8)Incremental

				geothermal production

							(A)In

				generalThe term

				incremental geothermal production means for any taxable year the

				excess of—

								(i)the total kilowatt hours of electricity

				produced from an incremental geothermal facility described in subsection

				(d)(9), over

								(ii)the average annual kilowatt hours produced

				at such facility for 5 of the previous 7 calendar years before the date of the

				enactment of this paragraph after eliminating the highest and the lowest

				kilowatt hour production years in such 7-year period.

								(B)Special

				ruleA facility described in

				subsection (d)(9) which was placed in service at least 7 years before the date

				of the enactment of this paragraph shall commencing with the year in which such

				date of enactment occurs, reduce the amount calculated under subparagraph

				(A)(ii) each year, on a cumulative basis, by the average percentage decrease in

				the annual kilowatt hour production for the 7-year period described in

				subparagraph (A)(ii) with such cumulative sum not to exceed 30 percent.

							(9)Incremental

				hydropower production

							(A)In

				generalThe term

				incremental hydropower production means for any taxable year an

				amount equal to the percentage of total kilowatt hours of electricity produced

				from an incremental hydropower facility described in subsection (d)(10)

				attributable to efficiency improvements or additions of capacity as determined

				under subparagraph (B).

							(B)Determination

				of incremental hydropower productionFor purposes of subparagraph (A),

				incremental hydropower production for any incremental hydropower facility for

				any taxable year shall be determined by establishing a percentage of average

				annual hydropower production at the facility attributable to the efficiency

				improvements or additions of capacity using the same water flow information

				used to determine an historic average annual hydropower production baseline for

				such facility. Such percentage and baseline shall be certified by the Federal

				Energy Regulatory Commission. For purposes of the preceding sentence, the

				determination of incremental hydropower production shall not be based on any

				operational changes at such facility not directly associated with the

				efficiency improvements or additions of

				capacity.

							.

				(3)FacilitiesSection 45(d) of such Code (relating to

			 qualified facilities) is amended by adding at the end the following new

			 paragraphs:

					

						(9)Incremental

				geothermal facilityIn the

				case of a facility using incremental geothermal to produce electricity, the

				term qualified facility means any facility owned by the taxpayer

				which is originally placed in service before the date of the enactment of this

				paragraph, but only to the extent of its incremental geothermal production. In

				the case of a qualified facility described in the preceding sentence, the

				10-year period referred to in subsection (a) shall be treated as beginning not

				earlier than such date of enactment. Such term shall not include any property

				described in section 48(a)(3) the basis of which is taken into account by the

				taxpayer for purposes of determining the energy credit under section 48.

						(10)Incremental

				hydropower facilityIn the

				case of a facility using incremental hydropower to produce electricity, the

				term qualified facility means any non-Federal hydroelectric

				facility owned by the taxpayer which is originally placed in service before the

				date of the enactment of this paragraph, but only to the extent of its

				incremental hydropower production. In the case of a qualified facility

				described in the preceding sentence, the 10-year period referred to in

				subsection (a) shall be treated as beginning not earlier than such date of

				enactment.

						.

				(c)Effective

			 dateThe amendments made by

			 this section shall apply to facilities placed in service after December 31,

			 2005.

			4.Credit for residential

			 energy efficient property

			(a)In

			 generalSubpart A of part IV

			 of subchapter A of chapter 1 of the Internal Revenue Code of 1986 (relating to

			 nonrefundable personal credits) is amended by inserting after section 25B the

			 following new section:

				

					25C.Residential solar

				and geothermal property

						(a)Allowance of

				creditIn the case of an

				individual, there shall be allowed as a credit against the tax imposed by this

				chapter for the taxable year an amount equal to 10 percent of the qualified

				energy property expenditures made by the taxpayer during such year.

						(b)LimitationsNo credit shall be allowed under this

				section for an item of property unless—

							(1)the original use of such property commences

				with the taxpayer,

							(2)such property reasonably can be expected to

				remain in use for at least 5 years, and

							(3)such property is installed on or in

				connection with a dwelling unit located in the United States and used as a

				residence by the taxpayer.

							(c)Qualified

				energy property expendituresFor purposes of this section, the term

				qualified energy property expenditure means an expenditure for

				energy property (as defined in paragraph (3) of section 48(a) (determined

				without regard to subparagraphs (B) and (C) thereof).

						(d)Special

				rulesFor purposes of this

				section—

							(1)Solar

				panelsNo expenditure

				relating to a solar panel or other property installed as a roof (or portion

				thereof) shall fail to be treated as property described in subsection (c)

				solely because it constitutes a structural component of the structure on which

				it is installed.

							(2)Swimming pools,

				etc., used as storage mediumExpenditures which are properly allocable

				to a swimming pool, hot tub, or any other energy storage medium which has a

				function other than the function of such storage shall not be taken into

				account for purposes of this section.

							(3)Dollar amounts

				in case of joint occupancyIn

				the case of any dwelling unit which is jointly occupied and used during any

				calendar year as a residence by 2 or more individuals, the following rules

				shall apply:

								(A)The amount of the credit allowable under

				subsection (a) by reason of expenditures made during such calendar year by any

				of such individuals with respect to such dwelling unit shall be determined by

				treating all of such individuals as 1 taxpayer whose taxable year is such

				calendar year.

								(B)There shall be allowable, with respect to

				such expenditures to each of such individuals, a credit under subsection (a)

				for the taxable year in which such calendar year ends in an amount which bears

				the same ratio to the amount determined under subparagraph (A) as the amount of

				such expenditures made by such individual during such calendar year bears to

				the aggregate of such expenditures made by all of such individuals during such

				calendar year.

								(4)Tenant-stockholder

				in cooperative housing corporationIn the case of an individual who is a

				tenant-stockholder (as defined in section 216) in a cooperative housing

				corporation (as defined in such section), such individual shall be treated as

				having made the individual’s tenant-stockholder’s proportionate share (as

				defined in section 216(b)(3)) of any expenditures of such corporation.

							(5)Condominiums

								(A)In

				generalIn the case of an

				individual who is a member of a condominium management association with respect

				to a condominium which the individual owns, such individual shall be treated as

				having made the individual’s proportionate share of any expenditures of such

				association.

								(B)Condominium

				management associationFor

				purposes of this paragraph, the term condominium management

				association means an organization which meets the requirements of

				paragraph (1) of section 528(c) (other than subparagraph (E) thereof) with

				respect to a condominium project substantially all of the units of which are

				used as residences.

								(6)Allocation in

				certain casesIf less than 80

				percent of the use of an item is for nonbusiness purposes, only that portion of

				the expenditures for such item which is properly allocable to use for

				nonbusiness purposes shall be taken into account.

							(7)When

				expenditure made; amount of expenditure

								(A)In

				generalExcept as provided in

				subparagraph (B), an expenditure with respect to an item shall be treated as

				made when the original installation of the item is completed.

								(B)Expenditures

				part of building constructionIn the case of an expenditure in connection

				with the construction or reconstruction of a structure, such expenditure shall

				be treated as made when the original use of the constructed or reconstructed

				structure by the taxpayer begins.

								(C)AmountThe amount of any expenditure shall be the

				cost thereof.

								(8)Property

				financed by subsidized energy financingFor purposes of determining the amount of

				expenditures made by any individual with respect to any dwelling unit, there

				shall not be taken into account expenditures which are made from subsidized

				energy financing (as defined in section 48(a)(4)(C)).

							(e)Basis

				adjustmentsFor purposes of

				this subtitle, if a credit is allowed under this section for any expenditure

				with respect to any property, the increase in the basis of such property which

				would (but for this subsection) result from such expenditure shall be reduced

				by the amount of the credit so

				allowed.

						.

			(b)Conforming

			 amendments

				(1)Section 1016(a) of the Internal Revenue

			 Code of 1986 is amended by striking and at the end of paragraph

			 (30), by striking the period at the end of paragraph (31) and inserting

			 , and, and by adding at the end the following new

			 paragraph:

					

						(32)to the extent provided in section 25C(e),

				in the case of amounts with respect to which a credit has been allowed under

				section

				25C.

						.

				(2)The table of sections for subpart A of part

			 IV of subchapter A of chapter 1 of such Code is amended by inserting after the

			 item relating to section 25B the following new item:

					

						

							Sec. 25C. Residential solar and

				geothermal

				property.

						

						.

				(c)Effective

			 dateThe amendments made by

			 this section shall apply to taxable years ending after December 31,

			 2004.

			5.Delay in phaseout of

			 deduction for clean-fuel vehicles

			(a)In

			 generalSection 179A(b)(1)(B)

			 of the Internal Revenue Code of 1986 (relating to phaseout) is amended by

			 striking 2005 and inserting 2006.

			(b)Effective

			 dateThe amendment made by

			 this section shall apply to property placed in service after December 31,

			 2005.

			6.Delay in phaseout of

			 credit for qualified electric vehicles

			(a)In

			 generalSection 30(b)(2) of

			 the Internal Revenue Code of 1986 (relating to phaseout) is amended by striking

			 2005 and inserting 2006.

			(b)Effective

			 dateThe amendment made by

			 this section shall apply to property placed in service after December 31,

			 2005.

			

